DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/08/2022 has been entered.
Response to Amendment
Claims 1 and 7 are currently amended, claims 2-6 are original and claims 8-20 are withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “logic element configured to” in claim 1. Logic in “logic element” does not have sufficient structure and element is a generic place holder. Therefore, the structure for the logic element will be interpreted in light of the disclosed structure in paragraph [0054] of the specification as “the logic element can include hardware, firmware, software, or any combination thereof to perform many of the operations described herein. In a particular embodiment, the logic element can be the processor 54.” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US20150017329A1) in view of Schram et al (US 2008/0018875 A1). 
Regarding claim 1, Fletcher teaches an apparatus for imprint lithography comprising: a fluid dispense head (30); a stage (16) configured to hold a substrate wherein the stage and the fluid dispense head are adapted to move the substrate and the at least two fluid dispense ports relative to each other [0018]; and a logic element (54) configured to transmit information to move the substrate relative to the fluid dispense head in a translating direction [0018, 0023] and the nozzles of a particular row may be offset with respect to nozzles of other rows of the grid [0031]. 
Fletcher is silent to the fluid dispense head comprising at least two fluid dispense ports. However, analogous lithography art, Schram et al discloses the printing heads (60) can have two fluid dispensing ports  (multiple nozzles [0074]) wherein the at least two fluid dispense ports are in a fixed arrangement relative to one another [0076] for the benefit of enable a distributed array of droplets on the substrate. 
Although Fletcher does not explicitly disclose the steps of dispensing the droplet patterns, Schram discloses dispensing formable material onto the substrate to form a first part of the substrate fluid droplet pattern; moving the fluid dispense head in an offset direction wherein the offset direction is perpendicular to the translating direction after forming the first part of the substrate fluid droplet pattern (claim 5; [0084]); and dispensing formable material onto the substrate to form a second part of the substrate fluid droplet pattern after moving the fluid dispense head in an offset direction, wherein the first part of the fluid droplet pattern and the second part of the fluid droplet pattern are dispensed during a first pass [0084, 0091-0092]. 
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the steps of dispensing the droplet pattern and the two dispensing ports taught by Schram, into the apparatus taught by Fletcher in order to improve the pattern formed by the lithographic apparatus and to ensure the droplets all have equal evaporation time [Schram 0007]. 
Regarding claims 2-4, Schram teaches the offset direction and the translating direction are in one plane parallel to the surface of the substrate [0084, 0092]; the translating direction is in one plane parallel to the surface of the substrate and the offset direction is in a second plane different the one plane (perpendicular reads on different plane) [abstract, 0081]; the fluid dispense head is oriented along a plane that is parallel to a surface of the substrate [0092].
Regarding claim 5, Schram teaches the at least two dispense ports have a fixed firing speed [0083].
Regarding claim 6, Schram teaches determining a substrate fluid drop pattern is for an imprint field [abstract, 0004].
Regarding claim 7, Fletcher discloses stage can move along the x-, y-, and z-axes [0018], while Schram teaches the offset direction comprises a first offset direction and in a second offset direction different from the first offset direction that is perpendicular [abstract, 0084]. Given the limited number of options for the perpendicular direction, X-Y, Y-Z, and Z-X, MPEP 2143 I states obvious to try , choosing from a finite number of identified, predictable solutions with a reasonable expectation of success is a prima facie evidence of obviousness.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Fletcher to include a first offset direction and a second offset direction different from the first offset direction, wherein the first offset direction is in the Y direction and the second offset direction is in the Z direction since "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Response to Arguments
Applicant's arguments filed 6/06/2022 have been fully considered but they are not persuasive. Applicant argues Schram fail to disclose moving the fluid dispense head in an offset direction wherein the offset direction is perpendicular to the translating direction after forming the first part of the substrate fluid droplet pattern. Examiner disagrees. Schram states “Thus, in this embodiment the first 71 a and second 72 a series droplets are arranged on the substrate 50 in an alternating pattern in both the direction substantially parallel to and substantially perpendicular to the motion of the print head(s) 60” [0084] and figure 8. Therefore, Schram’s offset direction can be both in a perpendicular direction, hence satisfying Applicant’s claim limitation. Further, newly cited art, Fletcher also discloses the offset can be in the perpendicular direction [0034].
Applicant argues the Schram says the multiple nozzles are fixed. However, paragraph [0076] states “The print head(s) 60 and/or the substrate table (and therefore the substrate 50) are arranged to be moveable relative to the other. Alternatively, the substrate table may remain stationary and the print head(s) 60 may be arranged to move across the substrate 50. Or, both the print head(s) 60 and the substrate table may be moveable relative to one another. Thus, for example, the print head(s) 60 may move across (or scan) the substrate 50 while ejecting droplets of fluid from the nozzles 65 so as to deposit a pattern of droplets 70 of imprintable medium onto the substrate 50. Accordingly, in the description herein, any references to movement of the print head(s) with respect to the substrate are not intended to be limiting, for example by excluding the use of a stationary print head(s) 60 with a moveable substrate table (or substrate 50).” Further Applicant’s claim language does not require the nozzles to be moveable. 
Further, Fletcher discloses stage can move along the x-, y-, and z-axes [0018], while Schram teaches the offset direction comprises a first offset direction and in a second offset direction different from the first offset direction that is perpendicular [abstract, 0084]. Given the limited number of options for the perpendicular direction, X-Y, Y-Z, and Z-X, MPEP 2143 I states obvious to try , choosing from a finite number of identified, predictable solutions with a reasonable expectation of success is a prima facie evidence of obviousness. Therefore, Applicant’s claim limitation are taught by the combination of Fletcher and Schram. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754